Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 5, 12, 16, 19, 20, 22, 24, 26-29, 33 and 34 are pending. Claims 3, 4, 6-11, 13-15, 17, 18, 21, 23, 25 and 30-32 have been cancelled.
The rejection of claims 1-5, 12, 16, 17, 19, 20, 22, 24, 26, 29, 31, 33 and 34 under 5 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is withdrawn in light of the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 27 and 28 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 27 is drawn to crossing two parental wheat plants each comprising a null mutation in one or two SSIIa genes to produce the grain according to claim 1 which is a homozygous SSIIa triple null grain.
The metes and bounds of the claims are indefinite because it is unclear as to how one would arrive at a plant producing the grain of claim 1 that is a SSIIa triple null 
Claim 28 is drawn to a process for screening wheat grain comprising determining the amount of SSIIa in “the” wheat grain and wherein “the selected” grain is the grain according to claim 1.
The metes and bounds of the claim are indefinite because it is not clear as to what “the” wheat grain is referencing in line 3, and because there is no basis for the “the selected grain” as the claim does not recite a selection step.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 27 is drawn to a producing a wheat plant that produces grain that is null for SSIIa wherein the selected fertile wheat plant has “reduced” SSIIa activity. Thus, the process does not include all of the limitations from the claim which it depends because the wheat grain of claim 1 has no SSIIa activity as it is a triple null mutant.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 1, 2, 5, 12, 16, 19, 20, 22, 24, 26-29, 33 and 34 REMAIN are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
The rejection of the claims is repeated for the reasons as set forth in the Office action dated 08 June 2020. Applicant’s arguments and claim amendments submitted on 09 November 2020 were considered but were not found to be persuasive.
Claims 1, 2, 5, 12, 16, 19, 20, 22, 24, 26-29, 33 and 34 are drawn to wheat grain of the species T. aestivum the grain comprising homozygous null mutations in each of the SSIIa-A, B and D genes and which comprises a fructan content between 3% and 12% of the grain weight, an amylose content between 50% and 70%, a reduced amylopectin content, a fructan, β-glucan (BG), arabinoxylan (AX) and cellulose content between 15% and 30%, a starch content between 30 and 70% of the grain weight, wherein the grain comprises a level and/or activity of SSIIa protein which is less than 5% compared to wild-type, wherein the grain comprises at least 2% resistant starch (RS), plants and products produced from said grain, and processes for making said grain or bins of said grain.
The specification describes prior art wheat cultivars comprising known and identified single null mutations in SSIIa were obtained and used in crosses to generate SSIIa triple null plants (p. 82, par. 0350; see also p. 95, par. 0389). These triple nulls were also used in crosses with different genetic backgrounds to generate additional 
The specification describes that the average grain weight in the mutants was 25mg to 36mg, an amylose content of 36-64%, a starch content ranging from 30-70%, a BG content from 1.3-3.3%, a fructan content ranging from 3.1-10.8%, an AX content from 6.7-8.8%, a cellulose content from 2.6-4.6% and RS ranging from 1-3.8% (p. 97, par. 0395; p. 98, par. 0399 and 0401, p. 99, par. 0402 and 0404; p. 100, par. 0406 and 0407; p. 101, par. 0409; see also p. 103, Table 6).
The specification describes that the present study found that the genetic background of SSIIa mutations had an effect on grain compositions parameters (p. 101, par. 0410). The specification also describes additional SSIIa mutants (e.g., p. 119, Table 9), and that these results are unexpected based on the fact that prior art plants that are SSIIa triple nulls comprised an amylose content of less than 45% (p. 14, par. 0143).
The specification describes that the level of SSIIa mRNA in triple null plants from Konik-Rose et al was about 8% of the level relative to wild-type (p. 121, par. 0451). The specification describes that protein was not detected (p. 122, par. 0454 and 0456).
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
Here, the specification fails to adequately describe a representative number of species from the broad genus of wheat grains as claimed, which encompass mutations at any nucleotide position in the SSIIa gene of the A, B and D genome in any genetic background of T. aestivum.
This description is critical because the art describes that the difference in amylose content between two types of triple nulls could be the result of either using different genetic backgrounds or different analytical methods for amylose determination (Konik-Rose et al, p. 1063, col. 1, last par. bridging col. 2; p. 1057, Table 1).
Furthermore, the art describes, and the specification reinforces, that triple null mutations in wheat grain does not necessarily yield grain with an amylose content of greater than 45% (e.g., see Konik-Rose et al, p. 1054, col. 1, penultimate par.; see also Yamamori et al, 2000, Theor Appl Genet, 101:21-29; see Abstract; see also p. 24, Table 2; see instant specification p. 14, par. 0143). 
The skilled practitioner would not be of the opinion that Applicant possesses the exhaustive genus of grain as claimed specification has not described whether it is particular mutations, the genetic background, or a combination of both that are required in order to obtain the grain as claimed.
Therefore, in light of the instant disclosure and the state of the art, the skilled practitioner would not be of the opinion that Applicant possesses the genus of grain from any genetic background from which there are over 100 varieties (e.g., see Final 
Given the lack of written description in the specification with regard to the grain as broadly claimed, it is not clear that Applicant was in possession of the invention at the time this application was filed.

Response to Arguments
Applicant merely argues that the specification clearly demonstrates by example that Applicant was in possession of the wheat grain as claimed (Applicant response dated 09 November 2020, p. 12, par. 3).
This argument is not found to be persuasive because as Applicant notes, the instantly claimed grain which is SSIIa triple null provides unexpected results: Applicant is able to obtain grain with an amylose content of greater than 45% yet the prior art, which also disclose SSIIa triple null grain, is incapable of doing so (see specification p. 14, par. 0143; see also p. 4, par. 0012).
Here, the specification fails to describe, and the claims fail to encompass, anything different than what is described in the art: wheat grain with no functional SSIIa. Thus, it is unclear how the exhaustive genus of grain (i.e., any mutation in any genetic background) may possess the amylose content as claimed when the art allegedly describes that grain lacking SSIIa never comprises an amylose content of greater than 45%.
Applicant has also cited prior art describing variations in measuring amylose content. Namely, the Li reference discloses that the iodine method overestimates the 
Thus, Li poses a dilemma for Applicant: if the specification discloses that the highest obtainable amylose content is 64% when measured by the iodine binding method, then the actual amylose content would be somewhere closer to 42% according to Li, and which coincidently, is what the art describes for triple nulls. Based on this analysis, the specification has failed to describe grain with an amylose content of anywhere close to 60 or 70%, and arguably 50%.
Moreover, the specification fails to describe that the claimed grain can be predictably obtained. For example, the specification has failed to describe why it is that some triple null grains do not comprise the amylose content as claimed while other questionably do: out of 21 examples only 3 lines are purported to have an amylose content of greater than 50% (see p. 103, Table 6).
If all of the exemplary triple null mutants having no SSIIa protein, there must be some structural difference between those grain that have the claimed amylose content and those which do not. If Applicant is alleging that the instant invention provides truly unexpected results, then it is a particular set of mutations in a particular genetic background that provides said results. 
Therefore, the skilled artisan would not be of the opinion that Applicant possesses the exhaustive genus of grain comprising mutations in any conceivable combination of SSIIa mutations that yield the amylose content as claimed based on the state of the art, Applicant’s own working examples and the failure of the specification to 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 12, 16, 19, 20, 22, 24 and 26-28 and 33 REMAIN rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Giroux (Pub. No. US 2017/0006815 A1 with an effective filing date of 09 July 2015) or in the alternative is rejected under 35 U.S.C. 103 as being unpatentable over Giroux. 
The rejection is repeated, in part, for the reasons as set forth in the Office action dated 08 June 2020. Applicant’s arguments and claim amendments were considered but not found to be persuasive.
T. aestivum the grain comprising homozygous null mutations in the SSIIa-A, B and D genes and comprising an increased fructan content, an amylose content between 50% and 70%, a reduced amylopectin content, a fructan, BG, AX and cellulose content between 15% and 30%, a starch content between 30 and 70% of the grain weight, wherein the mutations are deletions or insertions, wherein the grain comprises at least 2% RS, a plant that produced said grain, flour produced from said grain, starch granules from said grain, a process for producing said grain by mutating it or crossing it with another mutant plant, a process for producing wheat grain comprising harvesting said grain, and a process for screening said grain by determining the activity of SSIIa.
	Giroux discloses wheat SSIIa triple null mutants with an average starch content of 51.5%, while line 102 reached an amylose content of up to 56.7% as encompassed by instant claims 1 and 16 (e.g., see p. 33, Table 5). These mutants were screened and selected as in instant claim 28 (p. 31, par. 0392).
	Giroux discloses crossing SSIIa triple null plants with other SSIIa mutants as encompassed by instant claims 26 and 27, and that the mutations may be premature translation stop codons as encompassed by instant claim 5 (p. 33, par. 0397; p. 32, Table 2). Starch is produced from said grain as encompassed by instant claims 20 and 33 (p. 32, par. 0394).
	Giroux discloses that SSIIa mutant grain is expected to have increased RS as compared to controls and may be greater than 2% as encompassed by instant claim 12 (p. 37, par. 0433; p. 27, par. 0331 and 0332; p. 26, par. 0322 and 0323). Flour products 
	Giroux discloses that amylose content can be increased anywhere from 1% to 100% compared to that of wildtype and that there is in an interest in high amylose food because they have higher fractions of RS (p. 23, par. 0300; p. 17, par. 0225; see also p. 5, par. 0081). Even small increases in amylose can impact end product quality: higher amylose contents lead to firmer noodles after cooking which is preferable (p. 17, par. 0225 and 0226; see also p. 16, par. 0223 and 0224).
It should be noted that the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. 
The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id.
at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1348-49 (Fed. Cir. 1999).

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’ In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999).

Because the grain as disclosed by Giroux has the amylose content as claimed, which is allegedly an unexpected result (e.g., see instant specification p. 14, par. 0143), it necessarily follows that the grain as disclosed by Giroux will also have all of the other characteristics as recited in instant claims 1, 2 and 12.
Therefore, wheat grain of the species T. aestivum the grain comprising homozygous null mutations in the SSIIa-A, B and D genes and comprising an increased fructan relative to wild-type on a weight bases, an amylose content between 50% and 70%, a reduced amylopectin content, a fructan, BG, AX and cellulose content between 15% and 30%, a starch content between 30 and 70% of the grain weight, wherein the mutations are deletions or insertions, wherein the grain comprises at least 2% RS, a plant that produced said grain, flour produced from said grain, starch granules from said grain, a process for producing said grain by mutating it or crossing it with another mutant plant, a process for producing wheat grain comprising harvesting said grain, and a process for screening said grain by determining the activity of SSIIa.
Alternatively, one would have found it prima facie obvious to arrive at SSIIa triple null wheat grain with the amylose content as claimed because Giroux teaches that increasing amylose content increases RS content. Thus, one would screen through the various grains comprising the triple null mutations until grain with greater than 50% .

Response to Arguments
Applicant does not contest that Giroux discloses grain that comprises the same null mutations as instantly claimed. Applicant does not contest that it is the presence of three SSIIa null alleles that confers the amylose content or that this amylose content would flow/arise from the structure of the grain that is disclosed in Giroux. Rather, Applicant attempts to argue that grain of Giroux does not have the amylose content as claimed because the method used to determine the amylose content in Giroux is an overestimation (Applicant response dated 09 November 2020, p. 13, last par.).
Applicant’s argument is not found to be persuasive because it has not been established what, in fact, the amylose content of the Giroux grain would be if using the iodine binding assay. 
Is it Applicant’s position that because there is a 6.7% difference between the DSC method and the iodine binding method that if the latter were used by Giroux that the amylose content would be 44.8%? Applicant has failed to demonstrate by what amount Giroux has allegedly overestimated the amylose content.
Even if Applicant’s position was valid, the highest amylose levels disclosed in Giroux is 56.7%. Adjusting this level by the 6.7% variation between the measurement methods would still yield a grain with 50% amylose content as encompassed by the claims.

Thus, if the specification discloses that the highest obtainable amylose content is 64% when measured by the iodine binding method, then the actual amylose content would be somewhere closer to 42%, which is what the art discloses for triple nulls. Thus, the specification will have to, in fact, describe grain with the amylose contents as claimed (i.e., between 50% and 70%). 
In any event, and as noted above, the claims are not limited to any particular mutation and encompass a mutation at any position in the SSIIa-A, SSIIa-B and SSIIa-D gene, which is precisely what Giroux discloses. 
Thus, if every single species within this genus were screened, grain with the amylose content would be obtained regardless of the measurement method because it was known that inhibiting SSIIa gene function results in an increased amylose content. 
In other words, because it is the lack of SSIIa protein that leads to increased amylose content (i.e., the structure of the grain comprising SSIIa triple null mutations), and because the grain disclosed in the art overlaps with the structure of the instantly claimed grain, one would reasonably expect to arrive at a grain comprising over 50% amylose.

Claim(s) 1, 2, 5, 12, 16, 19, 20, 22, 24, 26-29, 33 and 34 REMAIN rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenkins et al (Pub. No. US 2011/0281818 et al (2007, Theor Appl Genet, 115:1053-1065) and as evidenced by Giroux (Pub. No. US 2017/0006815 A1 with an effective filing date of 09 July 2015) and Yamamori et al (2006, Australian Journal of Agricultural Research, 57. 531-535), or in the alternative, is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al and Konik-Rose et al as evidenced by Giroux and Yamamori et al.
The rejection is repeated for the reasons as set forth in the Office action dated 08 June 2020. Applicant’s arguments and claim amendments submitted on 09 November 2020 were considered but were not found to be persuasive. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Instant claims 1, 2, 5, 12, 16, 19, 20, 22, 24, 26-29, 33 and 34 are drawn to wheat grain of the species T. aestivum the grain comprising homozygous null mutations in the SSIIa-A, B and D genes and comprising an increased fructan content relative to wild-type based on a weight basis, an amylose content between 50% and 70%, a reduced amylopectin content, a fructan, BG, AX and cellulose content between 15% and 30%, a starch content between 30 and 70% of the grain weight, wherein the mutations are deletions or insertions, wherein the grain comprises at least 2% RS, a plant that produced said grain, flour produced from said grain, starch granules from said grain, a food ingredient comprising flour at a level of at least 10% on a dry weight basis 
	The instant specification discloses that SSIIa double null mutant plants were crossed to generate SSIIa triple null lines using publicly available lines from different genetic backgrounds (p. 96, par. 0392). 
Jenkins et al disclose exemplary wheat plants B29 GES 2003 and B63 GES 2003 that are SSIIa mutants in all three genomes, namely, triple nulls (p. 29, par. 00246 and Table 5). Therefore, Jenkins et al disclose wheat grain comprising mutations in each SSIIa gene such that the grain is homozygous for a mutation in its SSIIa-A, B and D gene that are null mutations as in instant claims 1 and 16. 
	This wheat grain was obtained by crossing a parental SSIIa null (SGP-1 null plant) with plants of cultivar Sunco as encompassed by instant claim 26 (p. 29, par. 00246). This is also what the instant specification teaches (p. 96, Example 4) 
Jenkins et al disclose that total sugars were extracted from 100mg dry weight wholemeal for SSIIa triple null mutants in the A, B and D genome and the corresponding wild-type and analyzed for fructan content (p. 29, par. 0245).
	The results indicated that said triple null mutants contained increased fructan levels relative to wild-type under all growing conditions, for example, by 2-3 fold in the 
Therefore, Jenkins et al disclose the fructan content as encompassed by instant claim 2, and as necessarily encompassed by instant claim 1. The increased level of fructan is preferably at least 3x or at least 10x that of a control plant prior to introduction of the mutations, and the percentage fructan of grain by weight is at least 5% as encompassed by instant claim 1 (p. 3, par. 0030).
This is accomplished in cereal plants such as wheat or Triticum aestivum by reducing the level of SSII, which is synonymous with SSIIa (p. 2, par. 0016 and 0023-0024; see also p. 20, par. 0166). The level of SSIIa may be reduced by mutating the SSIIa gene as encompassed by instant claim 27 (p. 3, par. 0028). Mutants may be screened as encompassed by instant claim 28 (p. 10, par. 0092).
Jenkins et al disclose that SSIIa mutations can be made by deletions, insertions or substitutions, and can be introduced by mutagens or by crossing of two parental plants as encompassed by instant claims 5 and 27 (p. 10, par. 0090; see also p. 17 and par. 0144). Jenkins et al disclose screening for said grain as encompassed by instant claim 28 (p. 3, par. 0038). Starch may be isolated from said grain as encompassed by instant claims 20 and 33 (p. 20, par. 0171).
Jenkins et al disclose that a suitable number of backcrosses can be performed to cross out any undesirable genetic background, and that the desired genetic background can include grain with altered amylose to amylopectin ratios (p. 17, par. 0143; see also p. 20, par. 0169 and 0170). This is noteworthy because as discussed below, it was 
	Jenkins et al disclose food products such as flour including fructan with a degree of polymerization from about 3 to about 12 obtained from grain with reduced SSIIa activity relative to an unmodified control, and that the food product comprises a food ingredient at a level of at least 10% on a dry weight basis wherein the food ingredient is said grain as encompassed by instant claims 19, 22, 24 and 29 (p. 3, par. 0026; see also p. 20, par. 0168-0175). Starch can also be isolated from the grain as encompassed by instant claim 20 (p. 20, par. 0171).
	Jenkins et al disclose a method for ameliorating one or more symptoms of a condition associated with low levels of dietary fructan in a subject in need thereof, for example, diabetes or heart disease, by providing to a subject grain comprising homozygous null mutations in the SSIIa gene (p. 4, par. 0041-0042).
Jenkins et al disclose the need for efficient production of fructan from plant sources at low cost whereby said fructan product is obtained in a method comprising obtained or producing a cereal plant or grain or flour that comprises at least 3% fructan as a percentage of the cereal grain weight and processing said grain to produce the product, and that the starch content should be at least 30% or more as a percentage of the total grain weight (p. 2, par. 0011 and 0020-0021). The need is due to the beneficial properties of dietary fructan (p. 1, par. 0009).
Konik-Rose et al disclose the crossing of a wheat plant which lacks functional SSIIa genes on each genome with an Australian what cultivar Sunco to yield eight possible genotypes, one of which has homozygous null mutations in each of the SSIIa-et al disclose making a triple null in the same manner as disclosed in the instant specification (e.g., 96, par. 0391).
Konik-Rose et al disclose that triple null lines showed an increase in amylose content to 44% and a starch content of 47% (p. 1063, col. 1, last par. bridging col. 2; p. 1057, Table 1). This is of interest because starches with elevated amylose contents provide RS with positive impacts on bowel health (p. 1054, col. 1, last par. bridging col. 2).
Importantly, Konik-Rose et al disclose that the difference in amylose contents between two types of triple null SSIIa lines could be result of using either different genetic backgrounds or different analytical methods for amylose determination (p. 1063, col. 1, last par.).
Giroux discloses wheat SSIIa triple null mutants with an average starch content of 51.5% as encompassed by instant claims 1 and 16 (e.g., see p. 33, Table 5)  while Yamamori et al disclose that SSIIa triple null grain has up to 3.64 resistant starch as encompassed by instant claim 12 (p. 532, Table 1). High amylose is known to correlate with increased RS (p. 531, col. 2, last par.). Giroux also discloses wheat processing as encompassed by instant claim 34 (e.g., see p. 21, par. 0270-0276)
As previously discussed, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).
In the instant matter, the claims encompass a genus of mutations: mutations may be in any position in the SSIIa-A, B or D gene, and the grain may comprise three homozygous null mutations. This is precisely what the art discloses, and is therefore structurally indistinguishable from the grain as instantly claimed.
It is also noted that the instant specification discloses that SSIIa triple null grain has a range of amylose and starch contents in addition to a range of BG, fructan, AX and cellulose contents (see Table 6 beginning at p. 103).
Moreover, because the extrinsic evidence demonstrates that the fructan, amylose, starch and RS content in SSIIa triple null grain is the same as claimed (e.g., see Jenkins et al and Giroux), and there are no structural differences between the prior art grain and that as broadly claimed, it necessarily follows that the BG content, AX content, cellulose content and amylopectin content well also be the same as claimed.
Therefore, the wheat grain, process of making and screening said grain, plants producing said grain, foods or ingredients comprising said grain or processes of using said grain as claimed are anticipated by Jenkins et al and Konik-Rose et al and as evidenced by Giroux and Yamamori et al.
However, in the event that the aforementioned grain did not possess the same structure and characteristics as claimed, prior to the effective filing date of the instant prima facie obvious to one of ordinary skill in the art to arrive at said grain.
One would be motivated to do so and with a reasonable expectation of success because SSIIa triple null wheat grain was known in the art to have increased fructan content, increased amylose content which is associated with increased RS content, and because it was also known that different genetic backgrounds have differing amylose contents (see Konik-Rose et al; see also Table 6 of the instant specification).
Thus, one could increase the amylose content beyond 50% because the SSIIa triple null plant could be crossed with wheat of different genetic backgrounds as suggested by Jenkins et al, or conversely, one could perform a suitable number of backcrosses to cross out any undesirable genetic background, namely, the background preventing increased levels of amylose (p. 17, par. 0143).
In this way, amylose content could be further increased with goal of also increasing RS in wheat grain that also comprises increased fructan content, the importance of which is discussed above.

Response to Arguments
Applicant has failed to address the disclosure and teachings of Jenkins, and again objects to the rejection based on the deficiencies of Giroux (Applicant response dated 09 November 2020, p. 14, penultimate par.). Applicant’s arguments with respect to Giroux are not persuasive and have been previously addressed in section 10 of the instant Office action.

However, this argument is not found to be persuasive because while Jenkins is silent regarding the amylose content of triple null plants, Jenkins discloses and teaches that SSIIa triple null wheat grain comprise the increased fructan content as instantly claimed.
Therefore, based on the fact that the it was known in the art that a lack of SSIIa increases amylose content, the fact that grain as disclosed by Jenkins has the fructan content as claimed, because the triple null grain as disclosed by Giroux has 50% amylose, and because the grain of Jenkins overlaps in scope with the instantly claimed grain (i.e., any conceivable mutation in the SSIIa-A, B and D genes), it necessarily follows that the grain as disclosed by Jenkins would have the amylose content as claimed.
In any event, if grain did not possess the amylose content, prior to the effective filing date of the instant invention it would have been prima facie obvious to one of ordinary skill in the art to arrive at said grain.
One would be motivated to do so and with a reasonable expectation of success because SSIIa triple null wheat grain was known in the art to have increased fructan content, increased amylose content which is associated with increased RS content, and 
Thus, one could increase the amylose content beyond 50% because the SSIIa triple null plant could be crossed with wheat of different genetic backgrounds as suggested by Jenkins et al, or conversely, one could perform a suitable number of backcrosses to cross out any undesirable genetic background, namely, the background preventing increased levels of amylose (p. 17, par. 0143).
In this way, amylose content could be further increased with goal of also increasing RS in wheat grain that also comprises increased fructan content, the importance of which is discussed above.
Applicant asserts that the instant invention does not merely reflect the discovery of previously unappreciated property and that there is no evidence to suggest triple null grain has the properties as claimed (Applicant response dated 09 November 2020, p. 15, par. 1).
This argument is not found to be persuasive for the reasons as set forth above: the structure of the grain (i.e., the fact that the grain is a SSIIa triple null mutant) provides the increased amylose content. This is what the art discloses. Moreover, Jenkins discloses that triple nulls have the fructan content as claimed while Giroux discloses they have the amylose content as claimed. Therefore, it is clear that the grain as disclosed by Jenkins and Giroux would necessarily have the characteristics as encompassed by the instant claims.
Applicant asserts that it is incorrect to assert that the prior art grain is structurally indistinguishable from the grain of the instant invention because the instant claims are 
However, this argument is misplaced because the claimed amylose content is not a structural characteristic of the grain. Namely, the amylose content arises from the fact that grain has the structure of being a triple null mutant for the SSIIa gene. Applicant does not contest this and the art reinforces this. If the amylose content does arise from some other feature, this feature is not claimed.
Applicant argues that Table 6 is not prior art and that any allegation that one would have a reasonable expectation of success in producing the grain as claimed can only be made with hindsight (Applicant response dated 09 November 2020, p. 16, penultimate and last par.).
This argument is unpersuasive because all of the cited prior art references entail increasing amylose content by making and using SSIIa triple null wheat grain. Table 6 of the instant specification is merely cited to demonstrate that different genetic backgrounds give different amylose content as taught by Jenkins and Konik-Rose (e.g., EGA HUME, Sunco and Westonia).
In fact, it is Jenkins that obtains wheat grain in the same manner as taught by the instant specification: crossing a parental SSIIa null (SGP-1 null plant) with plants of cultivar Sunco (p. 29, par. 00246; see instant specification p. 96, Example 4). 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662